Atkinson, J.
1. A refusal to strike the answer of the defendant is no proper ground of a motion for a new trial. Hawkins v. Studdard, 132 Ga. 265 (63 S. E. 852, 131 Am. St. R. 190); Eldorado Jewelry Co. v. Hitchcock, 136 Ga. 22 (70 S. E. 658); Crawford v. Wilson, 142 Ga. 734 (83 S. E. 667).
2. “An assignment of error upon the admission of a given portion of the testimony of a witness is not well taken when it appears that the excerpt was objected to in its entirety and some material portion of it was admissible.” Higgs v. State, 145 Ga. 415 (89 S. E. 361).
3. Where after the sale of personal property the vendor agrees to take it back and in pursuance of such agreement receives the property from the vendee, the agreement having been executed, the vendor can not thereafter claim that it was invalid for the want of consideration. There was no error in refusing the request to charge the jury.
4. Though conflicting, the evidence was sufficient to support the verdict for the defendant. Judgment affirmed.

All the Justices concw.